Citation Nr: 1117165	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected gastrectomy and gastroesophageal reflux disease (GERD).

2.  Entitlement to a disability rating in excess of 30 percent for service-connected postoperative hemorrhoids with anal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959 and from November 1963 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran's gastrectomy and GERD is characterized by abdominal pain, heartburn, dysphagia with occasional regurgitation, nausea and vomiting and bad breath, which are productive of considerable impairment of health, but there is no evidence of circulatory disturbance after meals, hypoglycemic symptoms, malnutrition, material weight loss, hematemesis or melena with moderate anemia indicating severe impairment of health.

2.  The evidence of record shows that the Veteran's service-connected hemorrhoids with anal fistula is manifested by extensive leakage and fairly frequent involuntary bowel movements with lax sphincter tone, occasionally passing stool with flatulence and necessitating changing a pad three to four times a day.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected gastrectomy and GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346-7308 (2010).

2.  The criteria for a disability rating of 60 percent for service-connected hemorrhoids with anal fistula have been met for the entire appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336-7332 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that an April 2007 VCAA letter satisfied the duty to notify provisions prior to the initial adjudication of the Veteran's claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran that he may submit evidence showing that his service-connected hemorrhoids with anal fistula and GERD have increased in severity.  The RO informed the Veteran of the types of medical or lay evidence that he may submit and how VA determines the disability rating and effective date.  Specifically, the Veteran was notified that VA will consider the nature and symptoms of the disability, the severity and nature of the disability and the impact the disability has on employment.  The letter notified the Veteran that he could provide statements from his employer as to job performance, lost time or other information regarding how his condition affects his ability to work.  He was informed of his and VA's respective duties for obtaining evidence. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a VA examination report dated in May 2007, lay statements from the Veteran and a transcript of the February 2011 Board hearing.  

The May 2007 VA examination report with addendums reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining oral history and a physical evaluation of the Veteran with respect to his service-connected gastrectomy, GERD and hemorrhoids with anal fistula.  The examiner documented the claimed symptoms and the effect those symptoms have on his functioning.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

Additionally, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Gastrectomy and GERD

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110-4.114 (2010).  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized mainly by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  

The Veteran's service-connected gastrectomy and GERD have been rated as 40 percent disabling by the RO under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7346-7308.   This indicates that the GERD is evaluated under Diagnostic Code 7346 for hiatal hernia and the Veteran's gastrectomy is evaluated under Diagnostic Code 7308 for postgastrectomy syndromes.  The RO determined that the Veteran's postgastrectomy syndromes are the predominate disability.  Under Diagnostic Code 7308, post gastrectomy syndromes, moderate disability characterized by less frequent episodes of epigastric disorders with characteristic mild circulatory disturbances after meals, but with diarrhea and weight loss warrant a 40 percent rating.  Severe disability associated with nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia warrant a 60 percent rating.

Based on the evidence of record, the Board finds that the Veteran's gastrectomy and GERD is manifested by sweating, burning chest pain, halitosis, regurgitation, solid food dysphagia with occasional nausea and vomiting.  See May 2007 VA examination, Hearing Transcript at 4.  During the May 2007 examination the Veteran denied odynaphagia, weight loss, hematemesis or melena.  The examiner noted that the Veteran did not have any complications including stricture, esophagitis and Barrett's esophagus.  The examiner observed that there was no evidence of anemia, nutritional deficits or malnutrition.  She described the Veteran's general state of health as normal.  In April 2007 the Veteran sought treatment for stomach pains with gaseous discomfort.  An August 2008 VA treatment record reveals that the Veteran reported that he had a good appetite and he denied having nausea, vomiting or reflux.  During the Board hearing, the Veteran testified that he had circulatory disturbance after meals and anemia.  However, the Veteran later testified that he was "not really" anemic and that his physician did not tell him that he was anemic.  Hearing transcript at 11-12.  The medical evidence of record does not indicate that the Veteran is anemic and in fact, as noted above, the May 2007 VA examiner observed that the Veteran did not have anemia.  Furthermore, the Veteran is not competent to report that he has anemia as that would require special medical knowledge.  The Board also notes that the Veteran testified that he also experiences weight loss and malnutrition.  The evidence of record indicates that overall the Veteran has not experienced weight loss.  In this regard, the treatment records in the claims file indicate that the Veteran has gained approximately twenty pounds between October 2006 and February 2008.  See VA treatment records dated in October 2006, April 2007, August 2007 and February 2008.  The Veteran also denied weight loss in May 2007 and the examiner noted that there was no evidence of malnutrition.  In addition, there is no medical evidence of circulatory disturbance after meals or hypoglycemic symptoms.  Based on the foregoing, the Veteran's service-connected gastrectomy and GERD more closely approximates a moderate disability and a 40 percent disability rating under Diagnostic Code 7308.  

The Board has also considered whether the Veteran is entitled to a higher disability rating under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, the next higher rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The evidence shows that the veteran has symptoms of abdominal pain and vomiting.  However, the medical evidence does not establish that the Veteran has material weight loss, and hematemesis or melena with moderate anemia.  Taking into account the Veteran's symptoms, the Board does not find that the Veteran has a combination of symptoms that rises to the level of severe impairment of health, as contemplated by Diagnostic Code 7346.

With respect to the issue of whether a staged rating is appropriate, the evidence of record shows that the Veteran's manifestations of post gastrectomy and GERD have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected gastrectomy and GERD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's gastrectomy and GERD with the established criteria found in the rating schedule for postgastrectomy syndromes and hiatal hernia shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his gastrectomy and GERD has caused marked interference with employment that is not already contemplated by the rating criteria.  Furthermore, the medical record does not show that the Veteran's gastrectomy and GERD has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Hemorrhoids with Anal fistula

The Veteran's service-connected hemorrhoids with anal fistula is currently evaluated as 30 percent disabling under 38 C.F.R. §4.114, Diagnostic Codes 7336-7332.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010). The hyphenated diagnostic code in this case indicates that external or internal hemorrhoids, under Diagnostic Code 7336, was the service-connected disorder, and impairment of sphincter control of the rectum and anus, under Diagnostic Code 7332, was a residual condition.

Under Diagnostic Code 7332, a 30 percent disability rating is assigned for occasional involuntary bowel movements necessitating wearing a pad.  Evidence of extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating.  A 100 percent rating is assigned where there is complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332 (2010).

A VA examination with addendum dated in May 2007 reveals that the Veteran denied hematochezia, fever, cough, nausea, vomiting, bright red blood from rectum or straining with bowel movement.  He reported that he occasionally passes stool with flatulence.  The Veteran indicated that he uses two pads a day due to stool leakage.  The examiner observed that the Veteran had lax sphincter tone with no evidence of external or internal hemorrhoids.  Stool guaic test was negative.  During the Board hearing, the Veteran testified that he has anal leakage about every day and he has to wear pads three to four times a day.  Hearing Transcript at 7-8.  He also noted that the pads do not always help.  Id. at 7.  As the evidence of record indicates that the Veteran has lax sphincter tone resulting in anal leakage necessitating changing a pad at least three to four times a day, the Veteran's symptoms more closely approximate extensive leakage and fairly frequent involuntary bowel movements.  Thus, a 60 percent disability rating under Diagnostic Code 7332 for service-connected hemorrhoids with anal fistula is warranted.  

A rating in excess 60 percent is not warranted, as there is no evidence of complete loss of sphincter control.  Moreover, the medical evidence does not show that the Veteran has required a colostomy, been diagnosed with persistent fistula of the intestine or undergone attempted closure, or that he had been found to manifest ulcerative colitis resulting in marked malnutrition, anemia or liver abscess.  See 38 C.F.R. § 4.114, Diagnostic Codes 7323, 7330, 7333.  

The Board has considered whether a staged rating is appropriate.  The evidence shows that the Veteran's manifestations of hemorrhoids with anal fistula have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

With respect to the issue of whether the claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hemorrhoids with anal fistula is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids with anal fistula with the established criteria found in the rating schedule for impairment of sphincter control and hemorrhoids shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his hemorrhoids with anal fistula have caused marked interference with employment that is not already contemplated by the rating criteria.  Furthermore, the medical record does not show that the Veteran's hemorrhoids with anal fistula has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  






							(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to a disability rating in excess of 40 percent for service-connected gastrectomy and GERD is denied.

2.  Entitlement to a disability rating of 60 percent for service-connected postoperative hemorrhoids with anal fistula is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


